Citation Nr: 0807291	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-07 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability. 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disorder. 
   

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
October 1977.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by a 
Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO).  

The Board finds that a March 2004 VA audiometric examination 
raises the issue of entitlement to service connection for 
tinnitus.  This issue has not been developed for appellate 
review and is therefore referred to the RO for appropriate 
disposition.  

The reopened claim for service connection for a back 
disability pursuant to the adjudication below and entitlement 
to service connection for bilateral hearing loss require 
additional development and is remanded to the RO via the 
Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a bilateral knee disability as 
a result of military service.  

2.  Service connection for a back disorder was denied by a 
September 1988 rating decision to which the veteran was 
notified in October 1988; the veteran did not complete an 
appeal with respect to this decision to the Board.  

3.  Evidence received since the September 1988 rating 
decision in the form of a January 2005 VA examination report 
discussing the relationship between the current back 
disabilities and service raises a reasonable possibility of 
substantiating the claim for service connection for a back 
disorder.   


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).  

2.  The September 1988 rating decision is final.  38 U.S.C. 
§ 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988).  

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for a back disorder is new and material, 
and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claims adjudicated below, VA 
has met the notification and assistance duties under 
applicable statute and regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  With 
regard to the duty to notify, prior to initial adjudication, 
a letter dated in February 2004 satisfied the duty to notify 
provisions.  As for the duty to assist, the veteran's service 
medical records have been obtained, along with VA and private 
medical records.  The veteran has been afforded VA 
examinations.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the 


Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also Kent v. 
Nicholson, 20 Vet. App. 1 (2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis

A.  Service Connection for a Bilateral Knee Disability

Service connection may be granted for disability resulting 
from personal injury or disease incurred during active 
military service, or for aggravation of a pre-existing injury 
or disease incurred during such service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims has 
held that, in order to prevail on the issue of service 
connection, there must be medical evidence of: (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran's DD Form 214 reflects receipt of the parachute 
badge, and he contends that he has a current knee disability 
due to parachute jumps during service.  The service medical 
records, to include the August 1977 separation examination, 
do not reflect any evidence of treatment for a knee 
disability.  After service, a June 1988 VA examination did 
not reflect a knee disability.  In March 2004, the veteran 
was afforded a VA examination to determine if he had a knee 
disability as a result of service, at which time he stated 
that he started having bilateral knee pain "about a year 
ago."  The diagnosis following the examination of the knees 
was nonspecific ligamentous strain, and the examiner opined 
that

[i]n regards to this being something that 
came from his military career with all 
the parachute jumps, it is certainly not 
unreasonable to believe that any knee 
condition one might have would be from 
multiple jumps, but this gentleman does 
not give any sound, strong evidence in 
support of this.  The only evidence is 
theoretical evidence, but as far as any 
established proof, there is really none.  
He has really gone many years, in fact 
almost 25 years or more before even 
having any knee pain.  He has just 
finally expressed knee pain in the last 
year or so.  This tells met that really 
his knee pain is most likely a natural 
progression with age or associated with 
something completely separate from the 
military.  I will dictate an addendum 
upon the completion of x-rays, but at 
this point I am really not convinced that 
any knee condition he currently has is 
highly correlated with his parachute 
jumps in the military of which he has no 
specific injuries and has never seen the 
doctor for.  

After x-rays of the knees showed no abnormalities, the 
examiner completed an addendum that stated that 

[t]here are no additions to my diagnosis 
and this helps reconfirm my opinion and 
comments in regard to [the veteran's] 
knee condition not being related to his 
military career. 

Accordingly, the medical evidence of record is against the 
veteran's claim that his bilateral knee disorder is the 
result of his military service.  In this, and in other cases, 
only independent medical evidence may be considered to 
support Board findings.  The Board may not base a decision on 
its own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  There is no medical 
evidence or opinions refuting this medical opinion.  

As for the veteran's assertions, to include in sworn 
testimony to the Board at the October 2005 hearing, that he 
has a bilateral knee disability as a result of service, such 
assertions cannot be used to establish a claim as a layperson 
is not qualified to render a medical opinion regarding the 
etiology of his bilateral knee disorder.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (finding that competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

Also weighing against the veteran's claims is the fact the 
first evidence of knee complaints is demonstrated over 25 
years after service.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  
Given the negative service medical records and lack of any 
medical evidence linking the veteran's knee disability to 
service, service connection for a bilateral knee disability 
is not warranted.  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for service 
connection for a bilateral knee disability, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
  
B.  New and Material Evidence

Service connection for a back disorder (ankylosing 
spondylitis) was denied by a September 1988 rating decision 
to which the veteran was notified in October 1988.  The 
veteran did not complete an appeal with respect to this 
decision to the Board.  As such, this decision is final.  
38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1988).  This is the only final rating decision 
addressing this issue on any basis.  

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

In its February 2005 statement of the case, the RO found that 
new and material evidence had been received to reopen the 
veteran's claim for service connection for a back disorder.  
Notwithstanding this decision, the Board must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been received.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  After conducting 
this review, the Board concludes that new and material 
evidence has been received to reopen the claim for service 
connection for a back disorder in the form of a January 2005 
VA examination report which discussed the relationship 
between current back disability and service.  When this 
evidence is considered in conjunction with the all the 
evidence of record, the Board finds that this evidence raises 
a "reasonable possibility" of substantiating the claim for 
service connection for a back disorder.  38 C.F.R. § 3.156.  
This evidence is presumed to be credible for the purpose of 
determining the materiality of the evidence.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As such, the claim 
for service connection for a back disorder is reopened.  

  
ORDER

Service connection for a bilateral knee disability is denied. 

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
back disorder is reopened, and to that extent only, the 
appeal is granted.  


REMAND

The reopened claim of service connection for a back disorder 
requires additional development.  The service medical records 
reflect treatment for low back pain in February 1976 which 
the veteran stated he had for a week.  Upon examination, 
there was lumbar tenderness.  Low back pain was also 
described by the veteran in May 1977.  The August 1977 
separation did not reveal a back disability.  The post 
service evidence includes private clinical records dated from 
1980 reflecting treatment for back pain.  One such record 
dated in July 1981 showed the veteran reporting that he 
developed back pain about two and one half to three years 
previously subsequent to service while lifting a "pile of 
things."  The assessment was chronic lumbosacral strain.  

A November 1987 private physician's statement noted that the 
veteran had a "long term steadily progressive problem with 
his back."  He stated that he first treated the veteran for 
back pain in July 1981, at which time the veteran reported 
that he had back pain for the previous two to three years 
after "lifting a pile of things at Champion Homes."  The 
physician noted that his examination revealed a loss of the 
lordotic curve.  Thereafter according to the physician, the 
veteran had "off and on" back pain, and he was hospitalized 
for back pain in 1981.  He stated that the veteran continued 
to have back pain throughout the 1980s and that he was 
eventually diagnosed by VA with ankylosing spondylosis.  In 
this regard, a VA examination initiated in May 1988 revealed 
a diagnosis of ankylosing spondylosis by history.  The 
examination revealed limitation of lumbar motion and 
unremarkable x-rays.  Additional private clinical records 
dated through 2001 reflect treatment for back pain, with an 
assessment to include ankylosing spondylitis.  

At a VA examination in January 2005, the diagnoses were 
ankylosing spondylitis, mechanical low back strain, and mild 
disc space narrowing at L4-L5.  With respect to the etiologic 
relationship between a current back disability and service, 
the examiner stated that the medical literature showed that 
ankylosing spondylitis was a genetic condition and not caused 
by trauma, and that, "[t]herefore, since this is a genetic 
issue, this would have occurred whether the veteran was in 
the military or not."  The examiner also commented that 
[i]t would be speculation to state 
whether the veteran's current back 
condition is related to his service-
incurred complaints of low back strain 
because the ankylosing spondylitis is 
present as a diagnosis.  There could be 
numerous factors causing this veteran's 
back pain.  His jumps from aircraft could 
cause his back pain, his post service 
injury could cause back pain, and his 
ankylosing spondylitis could easily cause 
this but, again, his ankylosing 
spondylitis is of genetic etiology, and 
not due to an injury. 

The March 2004 audiometric examination demonstrated bilateral 
sensorineural loss disability for VA purposes.  See 
38 C.F.R. § 3.385 (2007).  As for the etiologic relationship 
between current hearing loss and service, the examiner opined 
that

[s]ince the veteran's hearing was within 
normal limits upon separation from the 
service, it is not likely [that] the 
veteran's hearing loss was precipitated 
by military noise exposure.  

However, this opinion is premised on the assumption that 
because the veteran's service medical records documented 
normal auditory thresholds for VA purposes under the 
provisions of 38 C.F.R. § 3.385 at entrance and separation, 
it was therefore not likely that hearing loss or tinnitus 
resulted from acoustic trauma during military service.  The 
Board finds that this opinion does not address whether the 
veteran's hearing loss was incurred in service, regardless of 
whether it was shown in service or on service separation.  
Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that if 
hearing loss as defined by 38 C.F.R. § 3.385 is not shown in 
service or at separation from service, service connection can 
be established if medical evidence shows that it is actually 
due to incidents during service).  If the record shows (a) 
acoustic trauma due to significant noise exposure in service 
and audiometric test results reflecting an upward shift in 
tested thresholds in service, though still not meeting the 
requirements for "disability" under 38 C.F.R. § 3.385, and 
(b) post-service audiometric testing produces findings 
meeting the requirements for "disability" under 38 C.F.R. § 
3.385, VA must consider whether there is a medically sound 
basis to attribute the post-service findings to the injury in 
service, or whether they are more properly attributable to 
intercurrent causes.  Hensley, 5 Vet. App. at 159.

In this case, as in Hensley, comparison of the audiology 
reports from the veteran's entrance examination, dated in 
September 1974, and his separation examination, dated in 
August 1977, shows loss in hearing acuity.  Under these 
circumstances, as a decrease in the veteran's hearing was 
shown in service, a current hearing loss is shown, and the 
veteran was exposed to noise in service, the veteran should 
be provided with a new VA audiological examination to 
determine the etiology of his hearing loss.  

In light of the medical information set forth above, this 
case must be remanded for the following development. 

1.  The veteran must be afforded an 
appropriate VA examination to determine 
the etiology of any back disorders 
currently found.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Following a review of the 
service and post service medical records 
contained therein and as summarized 
above, the examiner must render opinions 
as follows: 

1) If ankylosing spondylitis is 
currently found, is any portion of 
this condition a result of a 
superimposed injury incurred during 
service, to include that resulting 
from parachute jumping?  

2)  If mechanical low back strain 
and mild disc space narrowing at L4-
L5 are found, as was shown at the 
January 2005 examination, are these 
conditions related to the veteran's 
military service, to include in-
service parachute jumping or the 
back symptomatology demonstrated 
during service? 

A complete rationale for all opinions 
must be provided.  The report prepared 
must be typed.

2.   The veteran must be afforded the 
appropriate VA examination to determine 
the current existence and etiology of any 
hearing loss found.  The claims folder 
must be provided to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and 
studies, to include an audiogram, must be 
accomplished.  Specifically, the results 
of the audiological evaluation must 
state, in numbers, the findings of 
puretone decibel loss at 500, 1000, 2000, 
3000, and 4000 Hertz, provide the 
puretone threshold average, and must also 
state the results of the word recognition 
test, in percentages, using the Maryland 
CNC test.

After a review of the examination 
findings and the entire evidence of 
record, the examiner must render an 
opinion as to whether any current hearing 
loss is related to the veteran's period 
of military service, or to any incident 
therein, to include as due to noise 
exposure.  The examiner is reminded that 
VA law and regulation does not preclude 
service connection for post-service 
hearing loss where hearing was within 
normal limits at the time of separation 
from service.  Prior to rendering the 
opinion, the examiner is directed to the 
veteran's contentions and hearing 
testimony that he was exposed to acoustic 
trauma during service, to include the 
firing range, artillery shells, and 
aircraft engine noise.  The examiner must 
record a detailed history of in-service 
and post-service noise exposure.  The 
examiner must specifically address the 
question of whether any degree of hearing 
loss began as a result of any in-service 
noise exposure.  A complete rationale for 
all opinions must be provided.  If the 
examiner cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.  The 
report prepared must be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of this claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for an aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  If either claim for service 
connection on appeal is denied, a 
supplemental statement of the case must 
be issued, and the veteran and his 
representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


